DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/22 has been entered.

Response to Arguments
Applicant's arguments filed 10/25/22 have been fully considered but they are not persuasive.
 	
On page 9 of the applicant’s remarks the applicant argues that the new set of claims are allowable for the same reasons identified in the Notice of Allowance dated 7/25/22.

The examiner respectfully disagrees with the applicant since the new claims do not share the same limitations or scope with the previously allowed claims. The examiner has rejected the claims as set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 45, 46, 49, 51, 52, 66-69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loehr et al (Pub No: 2019/0342895).

As to claim 45, Loehr teaches a wireless/transmit receive unit (WTRU) (Loehr, Fig 33, a UE) comprising:
a receiver configured to receive (Loehr, Fig 33, a UE with receiving unit), from a network node, one or more configuration parameters associated with sidelink communication, wherein the one or more configuration parameters comprise a logical channel configuration (Loehr, [0183-0187], a UE receives (is given) a sidelink grant size (configuration parameter) for the sidelink logical channels); 
The receiver further configured to receive a sidelink resource grant (Loehr, [0148], the UE receives a D2D (sidelink) grant); 
one or more processors configured to (Loehr, Fig 33, a UE with processors): select, based on the logical channel configuration, one or more sidelink logical channels to be served by the sidelink resource grant (Loehr, [0183-0187], logical channels are selected to be served by the grant); 
generate a medium access control (MAC) protocol data unit (PDU) comprising data associated with the selected one or more sidelink logical channels (Loehr, [0036-0037] a MAC PDU is constructed with data based on the data from the logical channels); and 
a transmitter configured to transmit the generated MAC PDU using the received sidelink resource grant (Loehr, [0066], the MAC PDU is transmitted on the grants).

As to claim 46, Loehr teaches wherein the transmitter is further configured to transmit to the network node, one or more assistance parameters associated with sidelink communication, wherein the one or more assistance parameters comprise one or more quality of service (QoS) parameters (Loehr, [0029]-[0034], the UE reports QoS info to the eNB so that it can decide the transport format); wherein the receiving, from the network node, the one or more configuration parameters associated with sidelink communication is in response to the transmitted assistance information (Loehr, [0029]-[0034], the received scheduling scheme (parameters/config) is based on that reported QoS);.

As to claim 49, Loehr teaches wherein the selecting the one or more sidelink logical channels is further based on a resource allocation mode of the sidelink resource grant is an allowed resource allocation mode of the selected one or more sidelink logical channels (Loehr, [0183-0187], logical channels are selected to be served by the grant that are an allowed scheme/mode).

As to claim 51, Loehr teaches wherein the one or more configuration parameters comprise at least one of: a sidelink logical channel (SL-LCH) priority, a SL-LCH prioritized bite rate, or a SL-LCH bucket size duration. (Loehr, [0036-0038], based on a sidelink prioritized bit rate for each logical channel).

As to claim 52, Loehr teaches wherein, the selecting the one or more sidelink logical channels is further based on selecting one or more transmission destinations of a plurality of transmission destinations (Loehr, [0348-0350], the selection is based on a destination group).

As to claim 66, Loehr teaches a method for use in a wireless/transmit receive unit (WTRU) (Loehr, [0183-0187], a method in a UE), the method comprising: 
receiving, from a network node, one or more configuration parameters associated with sidelink communication, wherein the one or more configuration parameters comprise a logical channel configuration (Loehr, [0183-0187], a UE receives (is given) a sidelink grant size (configuration parameter) for the sidelink logical channels); 
receiving a sidelink resource grant (Loehr, [0148], the UE receives a D2D (sidelink) grant); 
selecting, based on the logical channel configuration, one or more sidelink logical channels to be served by the sidelink resource grant (Loehr, [0183-0187], logical channels are selected to be served by the grant); 
generating a medium access control (MAC) protocol data unit (PDU) comprising data associated with the selected one or more sidelink logical channels (Loehr, [0036-0037] a MAC PDU is constructed with data based on the data from the logical channels); and
 transmitting the generated MAC PDU using the received sidelink resource grant (Loehr, [0066], the MAC PDU is transmitted on the grants).  

As to claim 67, Loehr teaches further comprising: transmitting, to the network node, one or more assistance parameters associated with sidelink communication, wherein the one or more assistance parameters comprise one or more quality of service (QoS) parameters (Loehr, [0029]-[0034], the UE reports QoS info to the eNB so that it can decide the transport format); wherein the receiving, from the network node, the one or more configuration parameters associated with sidelink communication is in response to the transmitted assistance information (Loehr, [0029]-[0034], the received scheduling scheme (parameters/config) is based on that reported QoS).  

As to claim 68, Loehr teaches wherein the selecting the one or more sidelink logical channels is further based on a resource allocation mode of the sidelink resource grant being an allowed resource allocation mode of the selected one or more sidelink logical channels (Loehr, [0183-0187], logical channels are selected to be served by the grant that are an allowed scheme/mode).  

As to claim 69, Loehr teaches wherein the one or more configuration parameters comprise at least one of. a sidelink logical channel (SL-LCH) priority, a SL-LCH prioritized bite rate, or a SL-LCH bucket size duration (Loehr, [0036-0038], based on a sidelink prioritized bit rate for each logical channel).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Loehr as applied to claims above, and further in view of Baghel et al (Pub No: 2019/0268918).

As to claim 48, Loehr teaches communicate with a network node.
 Loehr does not explicitly teach wherein the network node comprises a gNB.
	However, Baghel teaches (Baghel, [0077], a UE communicates with various types of base stations including a gNB and eNB).
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Loehr and Baghel to communicate with a gNB because it is well known in a wireless system that a UE can communicate with a base station that is a gNB (Baghel, [0077]).

Allowable Subject Matter
Claims 58-65 and 70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469